Case 1:20-cv-18704-JHR-JS Document 1 Filed 12/10/20 Page 1 of 8 PageID: 1




                      THE UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                              CAMDEN DIVISION


 Teresa L. Estoril,                               Civil Action No.

                          Plaintiff,

           – against–                             COMPLAINT

 American Heritage Federal Credit Union and
 Equifax Information Services, LLC,

                          Defendant(s).


                                       COMPLAINT

       Plaintiff, Teresa L. Estoril (hereinafter “Plaintiff”), by and through her attorneys,

the Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants, American Heritage Federal Credit Union (“American Heritage”) and Equifax

Information Services, LLC (“Equifax”) alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

          Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

          seq. (the “FCRA”), the New Jersey Fair Credit Reporting Act, N.J. Stat.

          §56:11‐28, et sq. (the “NJ FCRA”), and other claims related to unlawful credit

          reporting practices. The FCRA and NJ FCRA prohibits furnishers and credit

          reporting agencies (“CRAs”) from falsely and inaccurately reporting

          consumers’ credit information.




                                            1
Case 1:20-cv-18704-JHR-JS Document 1 Filed 12/10/20 Page 2 of 8 PageID: 2




                                     PARTIES

     2. Plaintiff, Teresa L. Estoril, is an adult citizen of New Jersey, domiciled in

        Westmont, NJ.

     3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

     4. Defendant American Heritage was, and is at all relevant times herein, a

        “furnisher” of consumer credit information as that term is used in Section

        1681s-2 of the FCRA.

     5. Defendant Equifax, a limited liability company, is a “consumer reporting

        agency” as defined in Section 1681a(f) of the FCRA and is one of the largest

        CRAs in the world.

                             JURISDICTION AND VENUE

     6. This Court has subject matter jurisdiction over this matter pursuant to 28

        U.S.C. § 1331 because the rights and obligations of the parties in this action

        arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

        action to enforce any liability created under 15 U.S.C. § 1681 may be brought

        in any appropriate United States District Court, without regard to the amount in

        controversy.

     7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

        substantial part of the events and omissions giving rise to Plaintiff’s claims

        occurred in New Jersey.

                               FACTUAL ALLEGATIONS




                                          2
Case 1:20-cv-18704-JHR-JS Document 1 Filed 12/10/20 Page 3 of 8 PageID: 3




     8. Defendant American Heritage issued an account ending in 3339093/33900903

        to Plaintiff. The account was routinely reported on Plaintiff’s consumer credit

        report.

     9. The consumer report at issue is a written communication of information

        concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

        character, general reputation, personal characteristics, or mode of living which

        is used or for the purpose of serving as a factor in establishing the consumer’s

        eligibility for credit to be used primarily for personal, family, or household

        purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

     10. On or about March 24, 2020, Plaintiff and American Heritage Federal Credit

        Union entered into a settlement agreement for the above referenced account. A

        copy of the settlement agreement is attached hereto as Exhibit A.

     11. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

        lump sum payment totaling $20,660.51 to settle and close her American

        Heritage account.

     12. Plaintiff, via her debt settlement representative, timely made the requisite

        settlement payment. Proof of this payment is attached hereto as Exhibit B.

     13. However, nearly half a year later, Plaintiff’s American Heritage account

        continued to be negatively reported.

     14. In particular, on requested credit reports dated September 14, 2020, Plaintiff’s

        American Heritage account was reported with a status of “CHARGE OFF,” a

        balance of $20,660.00, and a past due balance $20,660.00. The relevant portion

        of Plaintiff’s credit report is attached hereto as Exhibit C.



                                            3
Case 1:20-cv-18704-JHR-JS Document 1 Filed 12/10/20 Page 4 of 8 PageID: 4




     15. This tradeline was inaccurately reported. As evidenced by the settlement

        agreement and the proof of payment, the account was settled for less than full

        balance and must be reported as settled with a balance of $0.00.

     16. On or about October 28, 2020, Plaintiff, via her attorney at the time, notified

        credit reporting agencies directly of a dispute with completeness and/or

        accuracy of the reporting of Plaintiff’s American Heritage account. A redacted

        copy of the dispute letter is attached hereto as Exhibit D.

     17. Therefore, Plaintiff disputed the accuracy of the derogatory information

        reported by American Heritage to credit reporting agencies in accordance with

        15 U.S.C. § 1681i of the FCRA.

     18. In December of 2020, Plaintiff requested updated credit reports for review.

        The tradeline for Plaintiff’s American Heritage account remained inaccurate, as

        Defendants failed to correct the inaccuracy. The relevant portions of the

        December 2020 credit reports are attached hereto as Exhibit E.

     19. Upon information and belief, Equifax did not notify American Heritage of the

        dispute by Plaintiff in accordance with the FCRA and NJ FCRA.

     20. Alternatively, if Equifax did notify American Heritage, American Heritage

        failed to properly investigate and delete the tradeline or properly update the

        tradeline on Plaintiff’s credit reports.

     21. If American Heritage had performed a reasonable investigation of Plaintiff’s

        dispute, Plaintiff’s American Heritage account would have been updated to

        reflect a “settled” status with a balance of $0.00.




                                             4
Case 1:20-cv-18704-JHR-JS Document 1 Filed 12/10/20 Page 5 of 8 PageID: 5




     22. Despite the fact that American Heritage has promised through its subscriber

        agreements or contracts to accurately update accounts, American Heritage has

        nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

        failed to follow this requirement as well as the requirements set forth under the

        FCRA, which has resulted in the intended consequences of this information

        remaining on Plaintiff’s credit reports.

     23. Defendants failed to properly maintain and failed to follow reasonable

        procedures to assure maximum possible accuracy of Plaintiff’s credit

        information and Plaintiff’s credit reports, concerning the account in question,

        thus violating the FCRA and the NJ FCRA. These violations occurred before,

        during, and after the dispute process began with Equifax.

     24. At all times pertinent hereto, Defendants were acting by and through their

        agents, servants and/or employees, who were acting within the scope and

        course of their employment, and under the direct supervision and control of the

        Defendants herein.

     25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

        agents, servants and/or employees, was malicious, intentional, willful, reckless,

        negligent and in wanton disregard for federal law and the rights of the Plaintiff

        herein.

                             FIRST CAUSE OF ACTION
                              (Fair Credit Reporting Act)

     26. Plaintiff reasserts and incorporates herein by reference all facts and allegations

        set forth above.

     27. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

                                            5
Case 1:20-cv-18704-JHR-JS Document 1 Filed 12/10/20 Page 6 of 8 PageID: 6




     28. American Heritage is an entity that, regularly and in the course of business,

        furnishes information to one or more consumer reporting agencies about its

        transactions or experiences with any consumer and therefore constitutes a

        “furnisher,” as codified at 15 U.S.C. § 1681s-2.

     29. American Heritage is reporting inaccurate credit information concerning

        Plaintiff to one or more credit bureaus as defined by 15 U.S.C. § 1681a of the

        FCRA.

     30. Plaintiff notified Defendants directly of a dispute on the account’s

        completeness and/or accuracy, as reported.

     31. American Heritage failed to complete an investigation of Plaintiff’s written

        dispute and provide the results of an investigation to Plaintiff and the credit

        bureaus within the 30-day statutory period as required by 15 U.S.C. § 1681s-

        2(b).

     32. American Heritage failed to promptly modify the inaccurate information on

        Plaintiff’s credit reports in violation of 15 U.S.C. § 1681s-2(b).

     33. Equifax failed to delete information found to be inaccurate, reinserted the

        information without following the FCRA, or failed to properly investigate

        Plaintiff’s disputes.

     34. Equifax failed to maintain and failed to follow reasonable procedures to assure

        maximum possible accuracy of Plaintiff’s credit reports, concerning the

        account in question, violating 15 U.S.C. § 1681e(b).

     35. As a result of the above violations of the FCRA, Plaintiff suffered actual

        damages in one or more of the following categories: lower credit score, denial



                                           6
Case 1:20-cv-18704-JHR-JS Document 1 Filed 12/10/20 Page 7 of 8 PageID: 7




        of credit, embarrassment and emotional distress caused by the inability to

        obtain financing for everyday expenses, rejection of credit card application,

        higher interest rates on loan offers that would otherwise be affordable and other

        damages that may be ascertained at a later date.

     36. As a result of the above violations of the FCRA, Defendants are liable to

        Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

        fees and costs.

                            SECOND CAUSE OF ACTION
                          (New Jersey Fair Credit Reporting Act)

     37. Plaintiff reasserts and incorporates herein by reference all facts and allegations

        set forth above.

     38. Equifax failed to complete an investigation of Plaintiff’s written dispute and

        provide the results of an investigation to Plaintiff within the 30-day statutory

        period as required by NJ FCRA, N.J. Stat. §C.56:11-36f(1).

     39. Equifax failed to delete information found to be inaccurate, reinserted the

        information without following the NJ FCRA, or failed to properly investigate

        Plaintiff’s disputes as required by NJ FCRA, N.J. Stat. §C.56:11-36(a) and N.J.

        Stat. §C.56:11-36 (e).

     40. As a result of the above violations of the NJ FCRA, Plaintiff suffered actual

        damages in one or more of the following categories: lower credit score and

        credit rating, denial of credit, embarrassment and emotional distress caused by

        the inability to obtain financing for everyday expenses, rejection of credit card

        application, higher interest rates on loan offers that would otherwise be

        affordable and other damages that may be ascertained at a later date.

                                            7
Case 1:20-cv-18704-JHR-JS Document 1 Filed 12/10/20 Page 8 of 8 PageID: 8




      41. As a result of the above violations of the NJ FCRA, Equifax is liable to

           Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

           fees and costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

       1. That judgment be entered against Defendants for actual damages
          pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;
       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
       4. That judgment be entered against Defendants for actual damages
          pursuant to N.J. Stat. §C.56:11-38 or alternatively, N.J. Stat. §C.56:11-
          39;
       5. That judgment be entered against Defendants for punitive damages
          pursuant to N.J. Stat. §C.56:11-38;
       6. That the Court award costs and reasonable attorney's fees pursuant to
          N.J. Stat. §C.56:11-38 or alternatively, N.J. Stat. §C.56:11-39; and
       7. That the Court grant such other and further relief as may be just and
          proper.

                             DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                 Respectfully Submitted,

                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 /s/ Kenny G. Oh
                                 Kenny G. Oh, Esq.
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 Fax: (877) 366-4747
                                 kenny.o@gitmeidlaw.com
                                 Attorneys for Plaintiff




                                                 8
